Citation Nr: 1543726	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013.  

(The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a left knee disability, and entitlement to a total disability rating based on individual unemployability will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Medical Center in Lexington, Kentucky, which denied payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013.  

In August 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the August 2015 hearing transcript, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran received private medical care at Saint Joseph Mount Sterling Hospital on February 27, 2013, for nonservice-connected post tooth extraction bleeding.  

2.  VA payment or reimbursement of the costs of the care on February 27, 2013, was not authorized.  

3.  The medical expenses incurred on February 27, 2013, were incurred both as a result of medical emergency and because a VA or other government facility was not feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the Board's favorable disposition to grant the claim for payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013, the Board finds that no discussion of Veterans Claims Assistance Act of 2000 compliance is necessary at this time.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015). 

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at the private medical provider for the purpose of obtaining prior authorization.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2015), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a). 

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability. 

The Board acknowledges that the Veteran is service-connected for status post muscle laceration of the left calf, bilateral pes planus with plantar fasciitis, stab wound scar of the left calf, residuals of injury to right fifth finger with degenerative joint disease, scar of the right proximal interphalangeal joint of the small finger, scar of the left calf associated with status post muscle laceration of the left calf, Morton's neuroma of the left foot, and Morton's neuroma of the right foot.  However, it is neither shown nor alleged that any treatment provided during the period in question was for a service-connected disability.  Indeed, the evidence shows that the Veteran received treatment for bleeding from dental extractions.  Likewise, the Veteran does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), the Veteran is not totally disabled due to service-connected disability, and he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Consequently, the applicable law in this case is 38 U.S.C. § 1725. 

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapte r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2015). 

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725 (West 2014); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

The Veteran asserts that the treatment he received on February 27, 2013 at Saint Joseph Mount Sterling Hospital was rendered in a medical emergency.  The medical evidence shows that on February 27, 2013, the Veteran reported to the emergency room of Saint Joseph Mount Sterling Hospital complaining of bleeding from dental extractions.  He was alert, oriented in 3 spheres, and was in no respiratory distress.  He was noted to have had two teeth pulled at the VA Medical Center (VAMC) the day before and to be on Warfarin.  He was given gauze to control the bleeding and was subsequently noted to be resting comfortably with no active bleeding.  He was also provided an ice pack for his jaw swelling and discharged from the hospital.  His diagnosis at discharge was post tooth extraction bleeding.  In his December 2013 VA Form 9 and at his August 2015 Board hearing, the Veteran has reported that he had his teeth extracted at the VAMC in the afternoon and that he had not been taken off his blood thinner medication prior to the extractions.  He indicated that he had woken up around 2:30 a.m. in severe pain and had been bleeding in the mouth very badly.  He stated that he had been bleeding so much that he had had to swallow the blood.  He maintained that he had felt very weak but that nobody else had been available to drive him to the hospital.  He asserted that he had not felt capable of driving very far and had therefore opted to drive to the local emergency room because it was 10 miles away from his house while the nearest VAMC was about 30 to 35 miles away from his house.       

The Board finds that an emergent medical situation, as understood by a prudent lay person, existed when the Veteran decided to seek medical attention for his bleeding in the mouth.  Although his post tooth extraction bleeding was not ultimately found to be life-threatening in nature, considering that the Veteran had still been on blood thinner medication and had to swallow the blood because he had been unable to stop the bleeding, it was reasonable for him to feel that he needed to seek immediate medical attention for his post tooth extraction bleeding.  Therefore, the Board finds that the probative medical evidence shows that at the time the Veteran decided to seek medical attention for his post tooth extraction bleeding, it was reasonable for him to believe that he needed medical attention to prevent serious damage.  It was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his health. 

Having determined that the Veteran's medical condition was emergent at the time he sought private medical attention, the remaining question before the Board is whether or not VA treatment was feasibly available to the Veteran at the time he received private treatment.  The Veteran asserts that VA treatment was not feasibly available for his transfer because the closest VA emergency room department was 30 to 35 miles away from his house while the local private hospital's emergency room was only 10 miles away from his house.  The evidence clearly shows that Saint Joseph Mount Sterling Hospital was located only 10 miles away from the Veteran's home in Jeffersonville, Kentucky, while the record shows that the Lexington VAMC was located 44 miles away from the Veteran's home.  Because Saint Joseph Mount Sterling Hospital was located only 10 miles away from the Veteran's home, and resolving all reasonable doubt in favor of the Veteran, the Board finds that at the time the Veteran sought private medical treatment, a VA facility was not feasibly available to him.  

In sum, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from treatment for post tooth extraction bleeding, because the weight of the evidence shows that the treatment was for symptoms perceived to be so serious as to require immediate medical attention to avoid serious impairment, and because a VA facility was not reasonably available.  The Board finds that the Veteran meets the criteria for reimbursement of treatment for his post tooth extraction bleeding on February 27, 2013, since the closest VA medical facility was over 40 miles away, and because a reasonably prudent lay person would feel that time was of the essence and that the condition was emergent.  Further, the Board finds that the remaning criteria under 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008 are also met.. Therefore, the Board concludes that the Veteran is eligible for reimbursement for treatment of post tooth extraction bleeding on February 27, 2013, and the benefit sought on appeal is granted.






ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013 is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


